         Case 5:20-cv-03556-BLF Document 57 Filed 12/22/20 Page 1 of 6




     John E. Schmidtlein, SBN 163520
 1   Benjamin M. Greenblum (pro hac vice)
 2   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 3   Washington, DC 20005
     Telephone: (202) 434-5000
 4   Facsimile: (202) 434-5029
     Email: jschmidtlein@wc.com
 5
     Email: bgreenblum@wc.com
 6
     Attorneys for Defendants
 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN JOSE DIVISION
13

14                                             )   Case No. 20-cv-03556-BLF
                                               )
15   IN RE GOOGLE DIGITAL                      )
     ADVERTISING ANTITRUST                     )   DEFENDANTS’ ADMINISTRATIVE
16   LITIGATION                                )   MOTION TO CONSIDER WHETHER
17                                             )   CASES SHOULD BE RELATED
                                               )
18                                             )
                                               )
19                                             )
                                               )   Hon. Beth Labson Freeman
20                                             )
21

22

23

24

25

26
27

28
       DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                       20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 57 Filed 12/22/20 Page 2 of 6




 1          Pursuant to Civil Local Rule 3-12, Defendants Google LLC, Alphabet Inc., and YouTube,

 2   LLC (“Defendants”) move to relate to the ongoing In re Google Digital Advertising Antitrust

 3   Litigation (“Digital Ads Litigation”) a new action, Genius Media Group, Inc., et al., v. Google, LLC,

 4   et al., No. 20-cv-09092-DMR (“Genius Media”) filed in this district.

 5          Defendants filed with the Court earlier today an Administrative Motion to Relate another
 6   matter, Sweepstakes Today, LLC v. Google, LLC, et al., No. 20-cv-08984-LB, to the Digital Ads
 7   Litigation. See No. 20-cv-03556-BLF, ECF 55. As with that case, Rule 3-12(a) is satisfied here

 8   because the Genius Media named plaintiffs seek to represent a class that is subsumed within the

 9   putative class alleged in the Digital Ads Litigation and the plaintiffs assert similar claims based on

10   similar factual allegations. Under these circumstances, allowing these cases to proceed separately

11   would subject the parties and the Court to unduly burdensome duplication of labor and expense as

12   well as potentially conflicting rulings—the very things that Rule 3-12(a) is designed to prevent.
13          The Digital Ads Litigation named plaintiffs consent to relation. Greenblum Decl. ¶ 3. The
14   Genius Media named plaintiffs marked the matter related to the Sweepstakes Today action, No. 20-

15   cv-09092-DMR, ECF 4, and have declined to consent to relation to the Digital Ads Litigation,

16   Greenblum Decl. ¶ 2. Defendants agree that the Genius Media and Sweepstakes Today matters are

17   related to one another, and for the same reasons, contend that both are related to the Digital Ads
18   Litigation such that this motion should be granted.
19                                              BACKGROUND
20          Named plaintiffs in the Digital Ads Litigation are individuals and entities who allegedly
21   purchased “advertising services” from Defendants in order to place online advertisements on
22   publishers’ websites, so-called display advertising. No. 20-cv-03556-BLF, ECF 52 ¶¶ 3, 8–23.

23   They filed their initial complaint in May 2020, and claim injury from allegedly anticompetitive

24   conduct in an alleged “market for online display advertising services,” i.e., “the overall system or

25   process that connects online display advertisers and publishers,” id. ¶ 183, which they say has
26   harmed both advertisers and publishers, id. ¶ 129. The Digital Ads Litigation named plaintiffs seek
27   to represent a putative class comprising of “[a]ll persons and entities in the United States that, from
28                                                    -1-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 57 Filed 12/22/20 Page 3 of 6




 1   January 1, 2016 to the present, used Google’s display advertising services to (1) place an ad on a

 2   website operated by another entity (advertisers) or (2) place an ad from a third party on their own

 3   website (publishers).” Id. ¶ 225.

 4          In Genius Media, the named plaintiffs are three online publishers that all allegedly used

 5   Defendants’ display advertising products—including what plaintiffs call Defendants’ “Ad Server,”

 6   “Ad Exchange,” and “Ad Network”—“to sell advertising space on [their] website[s].” No. 20-cv-

 7   09092-DMR, ECF 1 ¶¶ 12–14 (“Genius Media Compl.,” Exhibit A hereto). The Genius Media

 8   plaintiffs allege that they “received reduced revenues” and “suffered economic damage” as a result

 9   of Defendants’ alleged monopoly in the markets for “Ad Servers, Ad Exchanges, and Ad Networks,”

10   part of the so-called “open display advertising marketplace.” Id. ¶¶ 12–14, 76, 82. They seek to

11   represent classes of “[a]ll persons that received revenue from Google for displaying advertisements

12   using Google’s Ad Exchange services” and that “received revenue from Google for displaying

13   advertisements using Google’s Ad Network services,” id. ¶ 101, that is, they seek to bring classes on

14   behalf of “publishers” already within the scope of the Digital Ads Litigation putative class, Digital

15   Ads Litigation Amend. Compl. ¶ 225. Compare also id. ¶ 200 (describing “the spaces on websites

16   that publishers make available for advertisers to purchase”), with Genius Media Compl. ¶ 30

17   (describing “[p]ublishers who . . . sell display advertising space on their webpages”).

18          The same allegations of anticompetitive conduct are made in the Digital Ads Litigation and
19   Genius Media complaints. For example, plaintiffs in both allege that Defendants: impermissibly tied

20   services or products (Digital Ads Litigation Amend. Compl. ¶¶ 119–21, Genius Media Compl.

21   ¶¶ 60–63); engaged in monopoly “leveraging” (Digital Ads Litigation Amend. Compl. ¶ 134, Genius

22   Media Compl. ¶ 85); interfered with competitors’ header-bidding functions (Digital Ads Litigation

23   Amend. Compl. ¶ 142, Genius Media Compl. ¶¶ 54–56); and charged supracompetitive prices to

24   advertisers and paid subcompetitive prices to publishers (Digital Ads Litigation Amend. Compl.

25   ¶ 214, Genius Media Compl. ¶ 93).

26
27

28                                                   -2-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 57 Filed 12/22/20 Page 4 of 6




 1                                                ARGUMENT

 2           Under Local Rule 3-12(a), cases are related “when (1) [t]he actions concern substantially the

 3   same parties, property, transaction or event; and (2) [i]t appears likely that there will be an unduly

 4   burdensome duplication of labor and expense or conflicting results if the cases are conducted before

 5   different judges.” Both requirements are satisfied here.

 6      I.      Digital Ads Litigation and Genius Media Concern Substantially the Same Parties,

 7              Property, Transaction, or Event.

 8           The two cases are related because they involve “substantially the same” parties, theories of

 9   harm, and claims for relief. L.R. 3-12(a).

10           Same Parties. The proposed classes in Genius Media are subsumed within the class pleaded

11   in Digital Ads Litigation. In Digital Ads Litigation, the class is comprised of both advertisers and

12   publishers (Digital Ads Litigation Amend. Compl. ¶ 225), whereas the Genius Media plaintiffs are

13   publishers (and so members of the putative Digital Ads Litigation class) that seek to represent

14   putative classes of only publishers, Genius Media Compl. ¶¶ 12–14, 101. That the named plaintiffs

15   in Digital Ads Litigation are themselves advertisers does not change the fact that they seek to

16   represent the same publishers that the Genius Media plaintiffs seek to represent; nor does it change

17   the fact that the same conduct is at issue. Absent relation, the two cases would proceed separately on

18   behalf of the same group of publishers who allegedly were harmed by the same conduct. See
19   Zakinov v. Ripple Labs, Inc., 2020 WL 2768966, at *2 (N.D. Cal. May 28, 2020) (two actions

20   “concern[ed] substantially the same parties” because “if the court were to certify [one] plaintiff’s . . .

21   class, [the other plaintiff] would be included among its membership”).

22           Overlapping Allegations of Anticompetitive Conduct. Plaintiffs in both actions premise their

23   claims in substantial measure on the same alleged anticompetitive conduct. As detailed above, both

24   allege that Defendants violated the antitrust laws by tying display advertising products, leveraging

25   market share, and interfering with competitors’ services. See Digital Ads Litigation Amend. Compl.

26   ¶¶ 119–21, 134, 142; Genius Media Compl. ¶¶ 54–56, 60–63, 85; supra, at 2. Under these
27

28                                                     -3-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 57 Filed 12/22/20 Page 5 of 6




 1   circumstances, there can be no doubt that allowing the cases to proceed separately would result in

 2   duplicative discovery and potentially conflicting legal rulings.

 3            Same Claims for Relief. Both groups of plaintiffs claim overcharge damages under federal

 4   antitrust law on behalf of a publisher class. See Digital Ads Litigation Amend. Compl. ¶¶ 245–51,

 5   Prayer for Relief; Genius Media Compl. ¶¶ 111–16, Prayer for Relief. The overlap in the claims

 6   brought and relief sought further support relation. See JaM Cellars, Inc. v. Wine Grp. LLC, 2020

 7   WL 2322992, at *1 (N.D. Cal. May 11, 2020) (finding cases related in part because they “involve[d]

 8   . . . the same underlying legal claims”).

 9      II.       Conducting the Actions before Different Judges Would Result in Unduly

10                Burdensome Duplication of Labor and Expense.

11            The second prong of Local Rule 3-12(a) is also satisfied. As explained above, the two

12   actions “proffer[] materially identical allegations of misconduct . . . to support [their] theor[ies] of

13   the case.” Zakinov, 2020 WL 2768966, at *2. Discovery in the two actions, then, would necessarily

14   overlap, imposing an undue burden of duplication of labor and expense on the parties in every aspect

15   of the litigation if they proceed separately. And because the two cases “are currently in a similar

16   procedural posture,” as discovery has not begun in either, “efficiency gains [would likely] be

17   achieved” by treating the matters as related. Pepper v. Apple Inc., 2019 WL 4783951, at *2 (N.D.

18   Cal. Aug. 22, 2019).
19            In addition, relating matters is appropriate to “avoid . . . conflicting results that might

20   otherwise arise” if the cases were to proceed separately. Zakinov, 2020 WL 2768966, at *3. Given

21   the already filed motion to dismiss in the Digital Ads Litigation, it is imperative that any similar

22   motion in the Genius Media action be addressed by this Court. Likewise, were the actions to

23   proceed past dispositive motions, given that plaintiffs in both actions intend to seek injunctive relief

24   on behalf of the same publishers, having the matters proceed before separate courts could lead to

25   conflicting orders applying to the same alleged conduct.

26                                                 CONCLUSION
27            For the foregoing reasons, the Administrative Motion should be granted.

28                                                      -4-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 57 Filed 12/22/20 Page 6 of 6




 1

 2   DATED: December 22, 2020           WILLIAMS & CONNOLLY LLP

 3                                      By: /s/ John E. Schmidtlein
 4                                      John E. Schmidtlein, SBN 163520
                                        Benjamin M. Greenblum (pro hac vice)
 5                                      WILLIAMS & CONNOLLY LLP
                                        725 Twelfth Street, N.W.
 6                                      Washington, DC 20005
                                        Telephone: (202) 434-5000
 7
                                        Facsimile: (202) 434-5029
 8                                      Email: jschmidtlein@wc.com
                                        Email: bgreenblum@wc.com
 9
                                        Attorneys for Defendants
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                        -5-
     DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    5:20-CV-03556-BLF
